Citation Nr: 1436438	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-37 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her goddaughter


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION


The Veteran had service in the Army Reserve, including a verified period of active duty for training from August 1977 to December 1977.  She attained "veteran" status by virtue of incurring service-connected disabilities in the left foot and left ankle in the line of duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 RO rating decision. 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  

This matter was previously before the Board in December 2011 and September 2012.  At both times, the Board remanded the matter for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record on appeal indicates that the Veteran received disability benefits from the Social Security Administration (SSA).  The records from SSA are potentially relevant.  Therefore, they should be obtained, if available.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to contact the SSA and attempt to obtain all records pertinent to the Veteran's claim for Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  As many requests as are necessary must be made to attempt to obtain these records.  Such efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the SSA advises that the requested records do not exist or the records custodian does not have them.  

2.  All attempts to fulfill the preliminary development specified in paragraph 1 above must be documented in the claims file.  

If, after making all reasonable attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

The Veteran must be also notified that she is always allowed to provide such records herself, notwithstanding VA's inability to obtain the records.

3.  After completing all action set forth in paragraphs 1-2, undertake any further action needed as a consequence of the development completed in paragraphs 1-2 above, such as obtaining a new or supplemental VA examination.  

Then, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

